DETAILED ACTION

This is a Non-Final action in response to the RCE filed 04/13/22 drawn to claims filed 03/17/22.

Election/Restrictions

	Claims 2-4, 6, 11-12, and 14-16 were withdrawn.  See Non-Final Rejection (07/02/21).  
	The election of Group V: Figures 23-24, was made without traverse.  Furthermore, the additionally withdrawn claims not drawn to Group V, as set forth in the Non-Final (07/02/21) were not challenged or traversed.   However, the status of claims 6, 11-12, and 14, are incorrected identified as “currently amended” instead of “withdrawn-currently amended”. Claims 15 and 16 are cancelled. 
 	Claims 1, 5, 7-8, and 13, will be examined on their merits.

v Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 8, and 13, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fuhse et al. (US 2013/0093172).
In respect to claim 1, the claim is impossible to ascertain for the reason stated above, hwoever, Fuhse et al. disclose a display element comprising a plurality of display areas, the display area comprising a plurality of sub display areas having a plurality of cells (Fig. 12); wherein the sub display areas become reflective in accordance to an orientation angle and an elevation angle, providing different motifs (Fig. 13).  Fuhse et al. disclose that any arbitrary assorted of sub display areas may constitute a “cluster” e.g. the middle sub display area and the leftmost.  This “cluster” includes two different sets of included surfaces having different orientation angle and elevations (see above).
In respect to the amended subject matter, Fuhse et al. do not disclose that the “display element is provided on a screen of a flat plan display or inside the flat panel display”, not any details pertaining to the flat panel display.  However, the claims are drawn to a display element.  Not a display element and screen of a flat panel.  Furthermore, the elected Group V: Figs. 23-24 is drawn solely to a display element.  Thus, the recitation is intended use.  There is no structural distinction present in the claims and thus Fuhse et al. is believed to be structurally capable of the intended use claimed.
In respect to claims 5 and 13, although unclear for the reasons stated above, Fuhse et al. disclose that the structure of each cell comprises a plurality of prism structures 5 arranged in parallel to each other and extending linearly, each having a triangular cross-sectional shape (Fig. 13); each triangular shape comprising sides sandwiching an apex, forming respective inclination angles; one angle is a 90 degree inclination and the other angle is a smaller inclination angle (Fig. 13);  the prism structures have identical inclination angles within each individual cell, and have different orientations and inclinations between different cells (Figs 12-13).
In respect to claim 8, Fuhse et al. disclose that the display areas may be provided on a transparent base material (0185).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fuhse et al. (US 2013/0093172) in view of Greenaway (US 4,184,700).
Fuhse et al. substantially disclose the claimed invention for the reasons stated above, but do not disclose providing a display element on an opaque base material, however, Greenaway teaches a similar display element 2 provided on an opaque substrate 1 (e.g. identity card)  (Col. 2, 9-12; Figs. 1 & 3); the display element 2 may further represent “printed material” (Col. 2, 20-35; Fig. 1).  It would have been obvious to provide the display element taught in Fuhse et al. to an opaque identity card in view of Greenaway to provide an authenticity check via a display of alphanumeric data by the display element matching printed alphanumeric data on the opaque identity card (Col. 3, 42-53).

Response to Arguments

Applicant's arguments filed 03/17/22 have been fully considered but they are not persuasive.
The applicant contends that Fuhse et al. does not disclose the limitations drawn to screen of a flat panel.  The Examiner concedes, however, as detailed above, this intended use of the display element.  The claims are drawn to a display element, and not a combination of a display element or a screen of a flat panel further comprising a display element.  Likewise, the elected Group V: Figs. 23-24 are solely of a display element.  Thus, any details of the screen of a flat panel are not germane to the claim.  The applicant has not provided any structural difference in the display element in the present application from that display element in Fuhse et al., and Fuhse et al. is capable of being used in the intended use disclosed.
The 35 USC 112(b) rejection has been obviated by amendment.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637